PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/995,829
Filing Date: 14 Jan 2016
Appellant(s): Miller et al.



__________________
Erik T. Nyre
Dorsey & Whitney LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 November 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated 05 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Statement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

The 35 USC §103 rejection, cited in the Final Office Action mailed 05 June 2020, appears below.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent  §102(a)(2) prior art against the later invention.

Claims 1-7, 11, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Beudeker et al. (International Patent Application Publication No. WO 99/49740) in view of Tomkins et al. ((1994) Feedstuffs. October 10. pp. 13-15 and 23), and European Food Safety Authority (EFSA) ((2012) EFSA J. 10(1): 1-12).
[All references cited in the Final Office Action mailed 05 June 2020.]

Beudeker et al. addresses some of the limitations of claims 1, 2, 5, 17, 19 and 20, and the limitations of claims 3, 4, 6, 7, 11, 12, 14, and 16.
Regarding claims 1 and 19, Beudeker et al. shows the application of the enzyme phytase in feed. The application is in the feeding of animals, such as young animals (pg. 3, lines 20-24 [Claim 1] [A method of feeding livestock animals, phytase]).
Young animals are defined as farmed animals. The feed product is specifically adapted for young animals, especially young ruminants, such as calves (pg. 5, lines 11-16 [Claim 19] [A method of feeding calves]).
For animals receiving mainly a milk replacer, this feed would be an optional way to offer phytase to the animal (pg. 7, lines 10-12 [Claims 1 and 19] [milk replacer]).

Another product is a feed adapted for young animals supplemented with a phytase. This feed for calves usually consists of milk substitutes of vegetable origin, such as soybean isolates, and wheat (pg. 7, lines 25-31 and pg. 9, line 25 [Claims 1 and 19] [non-milk proteins]).
The diet composition contains various nutrients (g/kg), including phosphorus (5.7) (pg. 9, lines 23-28 [about 0.5 to about 1.2wt% phosphorus] [5.7g/kg = 0.57%] [Claims 1 and 19]).
Further regarding claim 1, feed was supplemented with microbial phytase (NATUPHOS® 5000, obtainable from BASF) (pg. 9, lines 11-16 [phytase is a manufactured product derived from microbial processing]).
Regarding claims 2 and 20, Beudeker et al. shows the feeding schedule of the phytase-containing composition to veal calves (pg. 11, lines 8-11). Table 4 shows the feeding schedule as the amount in kg of the composition/milk replacer ("powder", in the table) per calf per feeding (pg. 12, Table 4). Animals were fed in the morning and in the afternoon (pg. 11, lines 25-26). Table 3 shows the amount of phytase in the various test compositions, in FTU/kg [FTU = phytase units]; i.e., <20, 1,000, and 10,000 FTU/kg (pg. 9, lines 16-17 and pg. 12, Table 3).
That is, the amount of phytase in units per head per day can be calculated from the data, shown by Beudeker et al.
Regarding claim 3, this feed for calves usually consists of milk substitutes of vegetable origin, such as soybean isolates, and wheat (pg. 7, lines 25-31 and pg. 9, line 
Regarding claim 4, young animals are defined as farmed animals. The feed product is specifically adapted for young animals, especially young ruminants, such as calves (pg. 5, lines 11-16).
Regarding claim 5, Beudeker et al. shows the feeding schedule of the phytase-containing composition to veal calves (pg. 11, lines 8-11). Table 4 shows the feeding schedule as the amount in kg of the composition/milk replacer ("powder", in the table) per calf per feeding (pg. 12, Table 4). Animals were fed in the morning and in the afternoon (pg. 11, lines 25-26). That is, amount of milk replacer ingested per pound per head per day can be calculated from the data, shown by Beudeker et al. [at 0-7 day of feeding, 1,105g intake powder x 2 feedings/day per animal = 2, 210g = 2.210kg = 4.87 pounds of milk replacer per head per day].
Regarding claim 6, Table 3 shows a composition containing a protein content of 20% dry weight (pg. 9, line 23 and pg. 12, Table 3, entries#3 and 4). 
Regarding claim 7, Table 3 also shows the composition containing a fat content of 20.15% dry weight (pg. 9, line 23 and pg. 12, Table 3, entry#6). 
Regarding claim 11, and further regard to claim 19, feeding an animal a diet comprising phytase results in improved growth rate and feed conversion ratio (Abstract and pg. 13, Tables 5 and 6 [increase a rate of weight gain]). 
Regarding claim 12, Table 2 shows the feed conversion ratio [i.e., feed efficiency] of different groups of calves fed diet compositions with and without phytase. The best results were obtained for group 3 grown on feed containing supplemental phytase (pg. 10, lines 5-10 and Table 2). 
Aspergillus and Thermomyces (pg. 6, lines 13-15).
Regarding claims 16 and 17, the milk replacer including phytase was dissolved in hot water (60-70°C), mixed for 3-5 minutes, and cold water added while mixing until the required amount with temperature of 40-41 °C was prepared (pg. 11, lines 26-29 [activating the phytase] [90°F to 160°F = 32°C to 71 °C]). 

Beudeker et al. does not show: 1) livestock animals are fed the milk replacer from about birth up to 4 weeks of age [Claims 1 and 19]; 2) the livestock animals ingest between about 0.01 and about 8 grams of phytase per head per day [Claims 2 and 20]; 3) calves ingest about 0.5 to about 3.0 pounds of milk replacer per head per day [Claim 5]; 4) the species of bacteria, fungi or both has been genetically modified [Claim 15]; and 5) the activated phytase rests for an activation period of about 10 to about 90 minutes prior to the step of feeding [Claim 17]).

	Tomkins et al. addresses some of the limitations of claims 1 and 19, and the limitations of claim 5.
	Tomkins et al. teaches that a large industry has grown worldwide to manufacture and sell milk replacers for pre-ruminants (pg. 13, column 1, para. 1 [nexus to Beudeker et al.] [milk replacer, feeding calves]).
	Regarding claims 1 and 19, the principal products are generally divided into milk replacers that are intended to be fed for a relatively short period from birth until the calf is weaned (typically at 4-8 weeks of age) or those that are designed specifically for 
Tomkins et al. shows a study in which a milk replacer containing 50% soy protein concentrate (SPC) was fed to calves during the first 14 days of life, up thru day 28 (4 weeks) (pg. 14, column 2, lines 6-13 and Fig. 2 [nexus to Beudeker et al.] [non-milk proteins, average daily weight gain, average feed efficiency]).
	Regarding claim 5, one pound of milk replacer powder per calf per day reconstituted to 12.5% solids and fed to a newborn calf generally represents a feeding rate of 8-10% body weight (pg. 15, column 3, para. 2).

	European Food Safety Authority (EFSA) addresses the limitations of claim 15, and provides motivation for incorporating phytase in an animal feed, such that livestock animals/calves ingest said phytase in grams per head per day amounts, as opposed to units per head per day, as shown by Beudeker et al., by way of addressing the limitations of claims 2 and 20.
	Regarding claims 2 and 20, Ronozyme®HiPhos is described as an aqueous liquid (L) containing 20,000FYT (phytase units)/g or as a granulate (M) containing 50,000FYT/g (pg. 6, Table 1, Description section, Composition, description [nexus to Beudeker et al.] [liquid, FTU phytase units]). That is, if Ronozyme®HiPhos is used as the phytase additive, shown by Beudeker et al., it would be possible to calculate the amount of grams of phytase per head per day ingested by livestock animals/calves, based on the enzyme unit per gram information for the commercially-available Ronozyme®HiPhos product.

Regarding claim 15, EFSA shows information about the additive Ronozyme®HiPhos M/L which is a preparation of 6-phytase produced by a genetically modified strain of Aspergillus oryzae (pg. 1, Abstract [nexus to Beudeker et al.] [phytase, Aspergillus fungus]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of feeding livestock animals or calves with a liquid milk replacer composition comprising phytase and non-milk proteins, as shown by Beudeker et al., by feeding livestock animals the milk replacer from about birth up to 4 weeks of age [Claims 1 and 19], and providing a milk replacer such that calves ingest about 0.5 to about 3.0 pounds of milk replacer per head per day [Claim 5], as shown by Tomkins et al., with a reasonable expectation of success, because Tomkins et al. shows that milk replacer comprising non-milk proteins, which is the milk replacer, shown by Beudeker et al., can be fed to calves from birth up to 4 weeks of age when fed for a short period, and an ingestion level of one pound of milk replacer per head per day (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Tomkins et al. teaches that the milk replacer products are intended to replace whole milk and provide a lower cost alternative for raising the young animal (pg. 13, column 1, para. 1). That is, as a lower cost alternative, non-milk protein 
It would have been further obvious to have incorporated a phytase additive from a genetically modified (fungal) microbe into the milk replacer [Claim 15], and formulated the milk replacer such that livestock animals/calves would ingest between from about 0.01 to about 8 grams of phytase per head per day [Claims 2 and 20], with a reasonable expectation of success, because EFSA shows the phytase additive Ronozyme®HiPhos which is derived from a genetically modified Aspergillus strain, and Beudeker et al. shows use of an Aspergillus strain as the source for the described phytase (MPEP 2143 (I)(A,G)). 
In addition, it would be obvious to use routine optimization to determine the optimal amount of phytase, in grams, to be ingested by each animal/calf per day, because EFSA shows that the commercially-available phytase additive Ronozyme®HiPhos is supplied as a unit per gram product, and shows the maximum safe recommended dose, as FYT/kg feed, for chickens, turkeys, laying hens, weaned piglets and sows (pg. 9, para. 3.1.1). Therefore, one of ordinary skill in the art could calculate and determine the optimal dose of phytase, in grams per head per day, for calves, because Beudeker et al. shows use of phytase in a milk replacer in units per calf per day (MPEP 2143 (I)(A,G) and MPEP 2144.05 (II)(A)). In addition, it would be 
One of ordinary skill in the art would have been motivated to have made those modifications, because EFSA teaches that the additive has the potential to improve phosphorus utilization in all poultry at minimum dose. That is, the use of the additive allows the use of diets with a lower level of inorganic phosphorus, which may in turn reduce the excretion of phosphorus (pg. 1, Abstract). With regard to ruminant (or non-ruminant) animals, Beudeker et al. shows that the addition of phytase to feed having a low phytate content, such as feed for young animals, results in a marked improvement in daily gain and feed conversion ratio (pg. 2, lines 30-31 thru pg. 3, lines 1-2).
It would be obvious to implement a rest period (e.g., of about 10 to about 90 min) after heating the phytase-containing composition [Claim 17], with a reasonable expectation of success, because Beudeker et al. shows that: 1) after dissolving phytase in hot water, it is cooled down by the addition of cold water; and 2) there are two feeding periods (a morning and an afternoon) per day (pg. 11, lines 25-26). Therefore, one of ordinary skill in the art would be motivated to implement a rest period following the heat treatment of the composition in order to achieve a temperature level suitable for animal ingestion (if not actively cooled down with water) (MPEP 2143 (l)(A,G) and (MPEP 2144 (I)). In addition, the two feeding/day schedule, shown by Beudeker et al., would provide for a rest period between the two feedings, thereby providing a rest 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

(3) Response to Argument
Appellant (Section 4.1.1.A, pp. 4-6)- Remarks with regard to claims 1 and 19.
The combination of Beudeker, Tomkins and EFSA fails to teach or suggest feeding phytase-supplemented milk replacers to animals between birth and about four weeks of age. Appellant remarks (pp. 4-6) that in the Office Action, the Examiner acknowledges that Beudeker fails to disclose feeding livestock animals a milk replacer comprising non-milk proteins ("NMPs") and phytase from birth until up to 4 weeks of age, but turns to Tomkins to allegedly cure this deficiency, noting that the reference discloses providing milk replacers to calves during the first 14 days of life through four weeks. Beudeker discloses providing phytase-supplemented milk replacers to animals during a fattening period that doesn't even begin until the animals are at least six weeks of age (see Beudeker, pp. 9 and 11). See Office Action, p. 12. Tomkins discloses providing NMP-containing milk replacers to animals less than 4 weeks of age (See id., p. 7), but provides no disclosure whatsoever regarding phytase in any context. Modifying the teachings of Beudeker with the teachings of Tomkins would thus result in a method of feeding livestock animals a milk replacer containing NMPs from birth through four weeks of age, followed by the provision of a phytase-supplemented milk replacer from six weeks and beyond. The disclosures of EFSA do not cure the 
(Examiner- Section 4.1.1.A, pp. 4-6) However, in response to Appellant, Beudeker et al. teaches all of the limitations of claims 1 and 19, except for the ‘wherein’ clause limitation, which recites: ‘wherein the livestock animals (calves) are fed the liquid milk replacer form about birth (or 0 weeks of age) until up to 4 weeks of age’ (as acknowledged by Appellant and as demonstrated in the 103 rejection above). The secondary reference of Tomkins et al. shows that a non-milk (i.e., soy) protein replacer may be fed to calves from birth until the calves are weaned (typically 4-8 weeks of age) (pg. 13, column 1, para. 1) (as acknowledged by Appellant and as demonstrated in the 103 rejection above). It is noted that the non-milk proteins that may be used in the liquid milk replacer, shown by Beudeker et al., include soybeans.  Although Tomkins et al. does not show a liquid milk replacer containing the enzyme phytase, it is well known that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The secondary reference of EFSA (European Food Safety 
Further, in response to Appellant, Beudeker et al., in addition, teaches that microorganisms naturally present in the rumen are thought to produce sufficient enzymes which catalyze the conversion of phytate to inositol and (usable) inorganic phosphate (pg. 2, lines 23-27). That is, a phytase (or a functionally phytase-like enzyme) already exists in the rumen of livestock animals. Therefore, it would be obvious to one of ordinary skill in the art to feed a phytase-containing livestock feed milk replacer to very young animals.  Appellant has provided no evidence that the ingestion of phytase by very young (i.e., birth to 4 weeks) animals is contraindicated. 

Appellant (Section 4.1.1.B, pp. 6-7)- Remarks with regard to claims 1 and 19
One skilled in the art would not modify Beudeker with Tomkins and/or EFSA in the manner necessary to arrive at claim 1 or claim 19. Appellant remarks (pp. 6-7) that no single reference needs to teach all of the elements claimed, but there does need to 
(Examiner- Section 4.1.1.B, pp. 6-7) However, in response to Appellant, this argument has essentially been addressed above. In addition, it is not clear how the small size of young animals (i.e., younger than six weeks) and their purported less-developed digestive systems would pose a problem with regard to the digestion of an enzyme (a protein) such as phytase. Appellant has provided no evidence that the ingestion of phytase by very young (i.e., birth to 4 weeks) livestock animals would result 
Appellant (Section 4.1.1.B, pp. 8-9) Appellant remarks (pp. 8-9) that Tomkins et al. shows that milk replacer comprising non-milk proteins ... can be fed to calves from birth up to 4 weeks of age," then one skilled in the art would have no reason to also provide phytase to animals from birth up to four weeks of age, even if the milk replacer offered to the animals during this period did contain NMPs. That is, Tomkins already teaches that NMPs can be fed to pre-weaned animals without negatively impacting their health, growth or development even if additional supplements, such as phytase, are not 
Examiner (Section 4.1.1.B, pp. 8-9) However, in response to Appellant, this argument has essentially been addressed above. That is, Beudeker et al. teaches that phytase (or a functionally phytase-like enzyme) already exists in a variety of livestock animal species. Therefore, one of ordinary skill in the art would understand that it would be unlikely that phytase would cause negative health effects to very young (i.e., from birth until up to 4 weeks) animals. Again, Appellant has not provided evidence that ingestion of phytase causes negative health effects in very young animals. In addition, it is clear that Tomkins et al., as acknowledged by Appellant, shows that non-milk protein milk replacers can be fed to very young livestock animals (specif. calves). In addition, with regard to the “added costs associated with incorporating phytase” in young animals’ milk replacers, Beudeker et al. teaches that the use of phytase in the nutrition of monogastric animals has become widespread thanks to the availability of microbial phytases at affordable cost. Cloning and overexpression of microbial phytase has resulted in a dramatic decrease in cost price of the product enabling commercialization 
 Appellant (Section 4.1.1.B, pp. 9-10) Appellant remarks (pp. 9-10) that Appellant respectfully disagrees with the above assertions as applied to the claims at least because if a goal of one skilled in the art is "to provide a lower cost alternative for raising the young animal," then adding a feed component deemed unnecessary by Tomkins, i.e., phytase, would have been wasteful, expensive and certainly not obvious. Appellant further notes that the field of animal nutrition is inherently unpredictable. Acutely aware of this fact, Appellant conducted extensive experimentation to determine and validate the benefits, efficacy, and of equal importance, the safety associated with feeding “feeding the livestock animals a liquid milk replacer comprising non-milk proteins ... and phytase ... from about birth until up to 4 weeks of age," as recited in the claims. Paragraph 18 of the as-filed Specification refers to this experimentation and discusses some of the possible explanations for the unexpected improvements in animal performance observed upon feeding NMPs and phytase to young animals via a milk replacer between birth and about four weeks of age. Calf Trial 1 involved feeding milk replacers containing NMPs and phytase to calves starting at two to five days old up until the calves reached four weeks of age. See Specification, [045-046]. The results of Calf Trial 1 showed that compared to calves fed milk replacers containing NMPs but lacking phytase, the test calves offered both NMPs and phytase over this period 
Examiner (Section 4.1.1.B, pp. 9-10) However, in response to Appellant, the secondary reference of Tomkins et al. does not teach that it is not necessary to add any feed components to a livestock feed for very young animals apart from non-milk proteins. (In fact, Tomkins et al. teaches the addition of medications to milk replacers (pg. 15, column 1, para. 4)). The issue of “added cost” with regard to incorporation of phytase into animal feed was addressed above. With regard to Appellant’s Calf Trial 1 (originally-filed specification, pg. 12, para. [044] thru pg. 14, para. [048]), the data, as described by Appellant, merely compare the average weight gain of calves that were fed a livestock feed with and without phytase starting from week 1 (thru week 4). That is, there is no comparison with regard to the benefit of feeding phytase-containing livestock feed to animals aged 0 to 4 weeks vs animals aged 4 or 6 weeks or more, the latter animal population being shown by Beudeker et al.  That is, it is not clear that feeding livestock animals (specifically, calves) phytase-containing feed from birth to 4 weeks produces animals with a higher weight gain at, for example, four or five months post-birth compared to calves fed phytase-containing feed from 4 or 6 weeks up thru four or five months post-birth.  In addition, in view of the fact that phytase is used to convert indigestible phytate in an animal feed to the more digestible inorganic phosphorus, one of ordinary skill in the art would expect that phytase added to animal feed would promote the growth of said animals, because inorganic phosphorus is an essential element for growth of all organisms (Beudeker et al., pg. 2, line 4).

Appellant (Section 4.1.1.C, pg. 11)- Remarks with regard to claims 1 and 19
The combination of Beudeker, Tomkins and EFSA fails to teach or suggest feeding phytase-supplemented milk replacers having about 0.5 to about 1.2 wt% phosphorous. Appellant remarks (pg. 11) that the Examiner relies on Beudeker to allegedly teach the claimed phosphorus content of "about 0.5 to about 1.2 wt%," citing page 9, lines 23-28, where the reference discloses a feed composition containing 5.7 g/kg phosphorus. The feed composition disclosed on page 9 of Beudeker is a solid feed, not a liquid milk replacer, as claimed. In particular, the referenced feed includes over 185 g/kg of crude protein, nearly 230 g/kg of crude fat, and only 35.9 g/kg of moisture. As further detailed in Table 1, whey powder, soy protein isolate, wheat gluten and animal fat collectively accounted for 83.3 wt% of the feed composition cited by the Examiner. For this reason, alone, Appellant respectfully submits that the disclosed 5.7 g/kg phosphorus content of the example feed composition by Beudeker is not a teaching or a suggestion of Appellant's liquid milk replacer phosphorus content of "about 0.5 to about 1.2 wt%" recited in claims 1 and 19.
Examiner (Section 4.1.1.C, pg. 11) However, in response to Appellant, it is clear that the livestock feed milk replacer (albeit, dry), shown by Beudeker et al., contains phosphorus in the range of about 0.5 to about 1.2wt%, per the mathematical calculation shown in the 103 rejection above (i.e., 5.7g/kg = 5.7g/1000gr = 0.57%). Therefore, it would be obvious to one of ordinary skill in the art of livestock feed production to formulate a liquid milk replacer from the dry milk replacer, shown by Beudeker et al., so that the level of phosphorus in the liquid milk replacer would remain about 0.57% or about 0.5 to about 1.2wt%, as recited in claims 1 and 19. 
Appellant (Section 4.1.1.C, pp. 12-13) Appellant remarks (pp. 12-13) that the maximum phytate-phosphorus content disclosed by Beudeker is only 0.2 wt%, which is less than half the minimum amount recited in claims 1 and 19. Even the dissimilar feeds disclosed in the Background section of Beudeker for comparative purposes illustrate that the low phytate-phosphorus content of the feeds contemplated by Beudeker include a maximum phytate- phosphorus content of only 0.35%. See id., p. 2, lines 28-29. Viewing the reference as a whole, one skilled in the art would understand that even if a milk replacer were developed under Beudeker, the maximum phytate-phosphorous content of 0.35% would be advisable under Beudeker's teachings. Appellant explains in the as-filed Specification that "the milk replacer containing phytase improved animal performance even though excess phosphorus levels were provided, indicating that the liberation of phosphate groups may not be the only beneficial effect of phytase when used in milk replacers with NMPs." Id., [018] (emphasis added). For additional context, Appellant's Specification notes that "the levels of phosphorus and/or calcium may even be in excess of the animals' nutritional requirements." Id., [029]. Each of these disclosures, embodied in claims 1 and 19 as a phosphorus content of "about 0.5 to about 1.2 wt%," is in direct contrast to the teachings of Beudeker.
Examiner (Section 4.1.1.C, pp. 12-13) However, in response to Appellant, Beudeker et al., at pg. 2, lines 28-29, states that “In Europe and the USA, the feeds wherein phytase advantageously is applied typically have a phytate-phosphorus content of 0.25 to 0.35%.” That is, the statement simply acknowledges that some feeds, to which phytase is added, generally have a specific phytate-phosphorus content of 0.25 to 0.35; i.e., it is not necessarily a recommendation made by the authors. In addition, it 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sharon M. Papciak/Examiner, Art Unit 1651                                                                                                                                                                                                        
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651  
                                                                                                                                                                                                      /LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.